11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Gretchen Dawn Denny,                         * From the 350th District Court
                                               of Taylor County,
                                               Trial Court No. 11797-D.

Vs. No. 11-18-00270-CR                       * October 30, 2020

The State of Texas,                          * Opinion by Stretcher, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s judgment and render a judgment of acquittal.